   Case 21-10084-lrc     Doc 19    Filed 03/01/21 Entered 03/01/21 10:44:01         Desc
                                        Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 NEWNAN DIVISION

IN RE:                                        )
                                              )      CHAPTER 13
SUSAN DENISE BLAIR                            )      CASE NO.: 21-10084-LRC
                                              )
                                              )
         DEBTOR.                              )

                           CHAPTER 13 TRUSTEE'S
              OBJECTION TO CONFIRMATION & MOTION TO DISMISS

        Melissa J. Davey, Chapter 13 Trustee, objects to confirmation of the plan and moves
to dismiss this case pursuant to 11 U.S.C. Section 1307(c) for the following reasons:

        1.     The Debtor has failed to pay the Chapter 13 Plan payments to the Trustee as
required by 11 U.S.C. Section 1326.

        2.     The Debtor has failed to provide copies of all pay advices received within
sixty (60) days of filing the instant case or an affidavit in violation of 11 U.S.C. Section
521(a)(1)(B)(iv).

       3.     In accordance with General Order Nos. 18-2015, 22-2017, and/or 42-2020
and the Statement of Rights and Responsibilities, the Debtor’s attorney should timely
provide proof of Debtor's husband's $6,337.07 per month income to the Chapter 13
Trustee. 11 U.S.C. Sections 521(a)(1), 1325(a)(3), 1325(a)(6), 1325(b)(1)(B) and
Bankruptcy Rule 1007.

         4.      The Debtor has failed to provide the Trustee with a copy of the 2020 federal
income tax return for the most recent tax year ending immediately before the
commencement of the instant case in violation of 11 U.S.C. Section 521(e)(2)(A)(i). As
the Debtor has failed to submit the last filed tax return to the Trustee prior to the meeting
of creditors, the Trustee requires a sworn statement by the Debtor, in addition to the tax
return, that the tax return provided is a true copy of the most recent tax return filed.

       5.      All prior bankruptcy cases of the Debtor, or pending related bankruptcy cases,
may not have been disclosed, possibly indicating a lack of good faith in violation of 11
U.S.C. Sections 1325(a)(3) and 1325(a)(7) (Spouse's Chapter 13 case number 17-40450).

       6.    Based upon a review of the Debtor spouse's payslip, it appears that the
Debtor's net monthly income as reflected on Schedule I may be understated. The Debtor
   Case 21-10084-lrc      Doc 19    Filed 03/01/21 Entered 03/01/21 10:44:01          Desc
                                         Page 2 of 3



spouse's payslip reflects net monthly income of $6,634.28 and a gross monthly income of
$9,435.06, while Schedule I reflects net monthly income of $4,504.60 and a gross monthly
income of $6,337.07. The Debtor’s Plan and Schedules should be amended to provide for
the contribution of all additional disposable income to the instant Chapter 13 case. 11
U.S.C. Sections 1325(a)(3), 1325 (a)(7), 1325(b)(1)(B).

       7.     The Chapter 13 Schedules reflect an exemption of $43,000.00 for real
property. The Chapter 13 Trustee objects to the exemption because the amount of the
exemption exceeds the exemption limitations allowed in accordance with O.C.G.A. Section
44-13-100(a)(1).

        8.      Section 3.6 of the proposed Chapter 13 plan either (1) fails to provide an
interest rate to be applied to any allowed secured claims not treated specifically under the
plan, preventing the Trustee from properly administering the plan, or (2) improperly crams
down the interest rate to less than the current national prime interest rate. 11 U.S.C. Section
1325(a)(5)(B). See Till v. SCS Credit Corp., 541 U.S. 465 (2004).

        Wherefore, the Trustee moves this Honorable Court to consider the above
objections at the confirmation hearing, deny confirmation of the Chapter 13 plan, dismiss
the case pursuant to 11 U.S.C. Section 1307(c), and for such other and further relief that
this Court deems just and proper.

Dated: March 01, 2021
                                                      /s/Taylor S. Mansell
                                                      Taylor S. Mansell
                                                      Attorney for the Chapter 13 Trustee
                                                      GA Bar No. 940461
                                                      260 Peachtree Street, NW, Suite 200
                                                      Atlanta, GA 30303
                                                      Telephone:      (678) 510-1444
                                                      Facsimile:      (678) 510-1450
                                                      mail@13trusteeatlanta.com
   Case 21-10084-lrc      Doc 19    Filed 03/01/21 Entered 03/01/21 10:44:01          Desc
                                         Page 3 of 3



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 NEWNAN DIVISION

IN RE:                                         )
                                               )      CHAPTER 13
SUSAN DENISE BLAIR                             )      CASE NO.: 21-10084-LRC
                                               )
                                               )
         DEBTOR.                               )

                                CERTIFICATE OF SERVICE

       This is to certify that I have on this day electronically filed the foregoing Chapter 13
Trustee's Objection to Confirmation & Motion to Dismiss using the Bankruptcy Court’s
Electronic Case Filing program, which sends a notice of this document and an
accompanying link to this document to the following parties who have appeared in this case
under the Bankruptcy Court’s Electronic Case Filing program:

Melissa J. Davey cdsummary@13trusteeatlanta.com, cdbackup@13trusteeatlanta.com
A. Michelle Hart Ippoliti Michelle.ippoliti@mccalla.com,
bankruptcyecfmail@mccalla.com;mccallaecf@ecf.courtdrive.com
Lisa D Loftin loftinlawoffice@gmail.com

       I further certify that on this day I caused a copy of this document to be served via
United States First Class Mail on the following parties at the address shown for each:

DEBTOR(S):
SUSAN DENISE BLAIR
223 MILL CREEK DRIVE
TALLAPOOSA, GA 30176
Dated: March 01, 2021                                 /s/Taylor S. Mansell
                                                      Taylor S. Mansell
                                                      Attorney for the Chapter 13 Trustee
                                                      GA Bar No. 940461
                                                      260 Peachtree Street, NW, Suite 200
                                                      Atlanta, GA 30303
                                                      Telephone:      (678) 510-1444
                                                      Facsimile:      (678) 510-1450
                                                      mail@13trusteeatlanta.com
